J-S68023-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                             Appellee

                       v.

DARNELL MORRIS

                             Appellant                     No. 3524 EDA 2013


           Appeal from the Judgment of Sentence November 8, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0004181-2013


BEFORE: ALLEN, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                           FILED DECEMBER 19, 2014

        Appellant, Darnell Morris, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his

bench trial conviction for possession of a controlled substance with intent to

deliver (“PWID”).1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On February 27, 2013, Appellant was arrested and charged with PWID and

simple possession of a controlled substance.             On March 28, 2013, the

Philadelphia     Municipal     Court     conducted   a   preliminary   hearing   and

determined that there was prima facie evidence that Appellant committed

the felony of PWID and the misdemeanor of simple possession.

____________________________________________


1
    35 P.S. § 780-113(a)(30).
J-S68023-14


       On September 19, 2013, after a bench trial, the Philadelphia Court of

Common Pleas found Appellant guilty of PWID and not guilty of simple

possession. On November 8, 2013, the court sentenced Appellant to two (2)

years’ probation. On December 6, 2013, Appellant timely filed a notice of

appeal.    The court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

complied on March 11, 2014.2

       Appellant raises the following issue for our review.

          DID [THE] TRIAL COURT, SITTING IN THE PHILADELPHIA
          COURT OF COMMON         PLEAS, ERR    IN   DENYING
          APPELLANT’S REQUEST TO TRANSFER HIS CASE TO
          PHILADELPHIA    MUNICIPAL   COURT,    WHERE    THE
          STATUTORY MAXIMUM SENTENCE FOR THE MOST
          SERIOUS CHARGED OFFENSE WAS FIVE YEARS’
          INCARCERATION AND WHERE PA.R.CR.P. 1001 REQUIRES
          A TWO-STEP CERTIFICATION PROCESS BEFORE A
          MUNICIPAL COURT CASE MAY BE TRANSFERRED TO THE
          COURT OF COMMON PLEAS?

Appellant’s Brief at 3.

       Appellant argues that his trial should have been held in the Municipal

Court because the statutory maximum sentence for his felony is five years’

incarceration.     Appellant contends that the Municipal Court has exclusive

jurisdiction over his claim and that the Common Pleas Court lacked subject
____________________________________________


2
  In its Rule 1925(b) order dated January 8, 2014, the court allowed
Appellant thirty days from the filing of the order or twenty-one days from
the date on which Appellant received the Notes of Testimony to comply with
the order. The transcripts were filed on March 13, 2014. Therefore,
Appellant’s 1925(b) statement was timely filed.



                                           -2-
J-S68023-14


matter jurisdiction to try his case.   He concludes his conviction should be

vacated and the matter remanded to the Municipal Court for trial.        We

disagree.

      Because Appellant’s PWID charge is classified as a “felony” under the

Controlled Substance, Drug Device and Cosmetic Act, the Common Pleas

Court had subject matter jurisdiction over Appellant’s case.

      The Municipal Court’s jurisdictional statute, 42 Pa.C.S. § 1123,

provides in relevant part:

         § 1123. Jurisdiction and venue

            (a) General rule.--Except as otherwise prescribed by
         any general rule adopted pursuant to section 503 (relating
         to reassignment of matters), the Philadelphia Municipal
         Court shall have jurisdiction of the following matters:

            (1) Summary offenses, except those arising out of the
            same episode or transaction involving a delinquent act
            for which a petition alleging delinquency is filed under
            Chapter 63 (relating to juvenile matters).
            (2) Criminal offenses by any person (other than a
            juvenile) for which no prison term may be imposed or
            which are punishable by imprisonment for a term of not
            more than five years, including indictable offenses under
            Title 75 (relating to vehicles). In cases under this
            paragraph the defendant shall have no right of trial by
            jury in the municipal court, but shall have the right of
            appeal for trial de novo, including the right of trial by
            jury, to the court of common pleas. The judges of the
            municipal court exercising jurisdiction under this
            paragraph shall have the same jurisdiction in probation
            and parole arising out of sentences imposed by them as
            judges of the court of common pleas.

                                 *      *    *




                                       -3-
J-S68023-14


        (b) Concurrent and exclusive jurisdiction.--The
        jurisdiction of the municipal court under this section shall
        be concurrent with the Court of Common Pleas of
        Philadelphia County except with respect to matters
        specified in subsection (a)(2), as to which the jurisdiction
        of the municipal court shall be exclusive except as
        otherwise prescribed by any general rule adopted pursuant
        to section 503.

42 Pa.C.S. § 1123 (emphasis added). Section 503, in turn, provides:

        § 503. Reassignment of matters

        (a) General rule.--The Supreme Court may by general
        rule provide for the assignment and reassignment of
        classes of matters among the several courts of this
        Commonwealth and the magisterial district judges as the
        needs of justice shall require and all laws shall be
        suspended to the extent that they are inconsistent with
        such general rules.

42 Pa.C.S. § 503.

     Our Supreme Court has promulgated general rules which prescribe

that in felony cases, the Municipal Court shall conduct the preliminary

hearing, and if it holds the defendant for court on the felony charge, the

Common Pleas Court shall conduct the defendant’s trial.          Specifically,

Pa.R.Crim.P. 1003 provides:

        Rule 1003.     Procedure in Non-Summary Municipal
        Court Cases

                                *    *    *

           (E) Preliminary Hearing in Cases Charging a
        Felony

           (1)    Except as provided in paragraphs (E)(2) and
        (E)(3), in cases charging a felony, the preliminary hearing
        in Municipal Court shall be conducted as provided in Rule

                                    -4-
J-S68023-14


          542 (Preliminary Hearing; Continuances) and Rule 543
          (Disposition of Case at Preliminary Hearing).
              (2) At the preliminary hearing, the issuing authority
          shall determine whether there is a prima facie case that an
          offense has been committed and that the defendant has
          committed it.
              (a) Hearsay as provided by law shall be considered by
             the issuing authority in determining whether a prima
             facie case has been established.
              (b) Hearsay evidence shall be sufficient to establish
             any element of an offense including, but not limited to,
             those requiring proof of the ownership of, non-permitted
             use of, damage to, or value of property.
              (3) If a prima facie case is not established on any
          felony charges, but is established on any misdemeanor or
          summary charges, the judge shall remand the case to
          Municipal Court for trial.

Pa.R.Crim.P. 1003 (emphasis added).

       Instantly, Appellant was charged with PWID under 35 P.S. § 780-

113(a)(30).3      Violation of subsection (a)(30) is expressly defined as a

____________________________________________


          3
              § 780-113. Prohibited Acts; penalties

             (a) The following acts and the causing thereof within
          the Commonwealth are hereby prohibited:

                                         *     *   *

                 (30)      Except as authorized by this act, the
              manufacture, delivery, or possession with intent to
              manufacture or deliver, a controlled substance by a
              person not registered under this act, or a practitioner
              not registered or licensed by the appropriate State
              board, or knowingly creating, delivering or possessing
              with intent to deliver, a counterfeit controlled substance.

                                          *    *   *

(Footnote Continued Next Page)


                                             -5-
J-S68023-14


“felony” under subsection (f)(2). See n. 3, supra. Pursuant to Pa.R.Crim.P.

1003(E)(1), it was proper to conduct Appellant’s preliminary hearing in

Municipal Court and to conduct his trial in the Court of Common Pleas.

Therefore, we affirm the Judgment of Sentence.

      Judgment of Sentence Affirmed.




                       _______________________
(Footnote Continued)

             (f) Any person who violates clause (12), (14) or (30) of
          subsection (a) with respect to:

               (1) A controlled substance or counterfeit substance
            classified in Schedule I or II which is a narcotic drug, is
            guilty of a felony and upon conviction thereof shall be
            sentenced to imprisonment not exceeding fifteen years,
            or to pay a fine not exceeding two hundred fifty
            thousand dollars ($250,000), or both or such larger
            amount as is sufficient to exhaust the assets utilized in
            and the profits obtained from the illegal activity.

                                           *     *   *

               (2) Any other controlled substance or counterfeit
            substance classified in Schedule I, II, or III, is guilty of a
            felony and upon conviction thereof shall be sentenced to
            imprisonment not exceeding five years, or to pay a fine
            not exceeding fifteen thousand dollars ($15,000), or
            both.

35 P.S. § 780-113.




                                            -6-
J-S68023-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2014




                          -7-